DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
 1.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the 

original numbering of the claims to be preserved throughout the prosecution.  When claims are 

canceled, the remaining claims must not be renumbered.  When new claims are presented, they 

must be numbered consecutively beginning with the number next following the highest 

numbered claims previously presented (whether entered or not).

Misnumbered claim 17 been renumbered as claim 16. 

2.	Claim 17 is objected to because of the following informalities:  In claim 17, on line 1, 

“th6mb” is misspelled and should be changed to -- thumb --. .  Appropriate correction is 

required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





4.	Claims 1-7, 9-10 and 17 (claim 16) are rejected under 35 U.S.C. 103 as being 

unpatentable over Thai (US 7,356,852). Thai discloses a glove made of latex including a wrist 

region’ a palm region extending outwardly from the wrist region, a thumb region, an index 

finger region, a middle finger region, a ring finger region and a little finger region all extending 

outwardly from the palm region and texturing (141, 151, 161, 171, 181, 191) applied to at least 

a portion of one more of the wrist region, the palm region, the thumb region, the index finger 

region, the middle finger region, the ring finger region, and the little finger region, col. 3, line 

47- col. 4, line 35. Further, the texturing (141, 151, 161, 171, 181, 191) is a diamond shaped 

raised pattern, col. 2, lines 13-20 and as shown in figure 1. Also, the diamond shaped pattern is 

provided on at least part of a gripping surface of the glove  includes areas of the glove adapted 

to contact objects gripped in a hand of a person wearing the glove and the diamond shaped 

pattern is provided on a gripping surface of at least one of the index finger region and the 

middle finger region as also shown in figure 1. The diamond shaped pattern indicated as (151) is 

provided on at least a portion of the palm region, col. 4, lines 21-24. Additionally, the glove 

made of latex material of the wrist region, palm region, thumb region, index finger region, 

middle finger region, ring finger region and little finger region is free of or is essentially free of 









elements, components and compounds that cause hypersensitivity and allergic reaction in a 

person who wears the glove in order to maintain a sterile environment and protect the wearer 

from infection or transmission of viruses and bacterial, col. 1, lines 36-40. In addition,  a 

fingertip region of one or more of the thumb region, the index finger region, and the middle 

finger region has an appearance that is different from a rest of the glove as also shown in 

figures 1 and 2. However, Thai does not show the glove being made of a material that is 

resistant to opioid, fentanyl and heroin.


 
	Col. 1, lines 36-54 of Thai discloses the glove being made of latex that protects against 

infections or transmissions of viruses and bacteria. Therefore, it would have been obvious to 

one skilled in the art before the effective date of the claimed invention that the latex glove of 

Thai is substantially resistant but not limited to opioid, fentanyl, heroin, etc. in order to prevent 

transfer of drugs when the device is worn.  
	

With regard to claim 10, it would have been obvious to one skilled in the art before the 

effective date of the claimed invention that the latex glove of Thai having diamond raised 

gripping patterns of the wrist region, palm region, thumb region, index finger region, middle 








finger region, ring finger region and little finger region is free of or is essentially free of zinc 

and/or sulfur and/or accelerants depending on desired flexibility needed 

or as required for a particular application thereof as known in the glove making art.  

5.	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thai as 

applied to claim 1 above, and further in view of Schonholtz (US 3,633,216). Thai discloses the 

invention as set forth above except for showing the glove being made of a material with a 

exterior surface of a first color being in contrast to an interior surface of a second color.  

	Schonholtz a glove made of latex material being made of a material with a 

exterior surface of a first color being in contrast to an interior surface of a second color as tear 

indicator when the glove is ruptured/pierced/cut allowing contrasting color on the exterior 

surface to be immediately visible to the wearer. 
 
It would have been obvious to one skilled in the art before the effective date of 

the claimed invention that the latex glove of Thai having diamond raised gripping patterns can 

be made of a material with a exterior surface of a first color being in contrast to an interior 

surface of a second color when pierced as taught by Schonholz so that the compromised glove 

can easily be disposed and replaced with a new pair to protect the wearer from infections or end 

use thereof.   

 

 




Furthermore, with regard to claim 14, it would have been obvious to one skilled 

in the art before the effective date of the claimed invention that the latex glove of Thai a 

hollow cuff/band (11) provided at end of the wrist region is substantially rolled and folded back 

upon itself as shown in figure 1 when the glove is manufactured in order to form a tight fit 

about the wrist or depending on particular application thereof.  

 

Allowable Subject Matter
6.	Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would 

be allowable if rewritten in independent form including all of the limitations of the base claim 

and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. Prior art cited on PTO-892 each discloses a glove having structured gripping 

elements about finger sleeves. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: ‘
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 6, 2022						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732